EXAMINER’S COMMENTS
Drawings
Substitution drawings have been filed and are ENTERED.  This objection is withdrawn.
Claim Rejections - 35 USC § 112
	The rejection/objection in the previous office action dated 15 October 2020 has been remedied and this rejection is withdrawn.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Paul Denk on 10 February 2021.

There is just a small antecedent basis correction to claim 21 in its last paragraph.  For convenience, the whole claim 21 has been reprinted below; the other claims (22-25) are as previously entered.  Claim 21 is amended as follows:


a decanter incorporating a container having a first top and a first tank for receiving a first brewed beverage through the first top, the first tank having a first bottom outlet, and a second top and a second tank for receiving a second brewed beverage through the second top, the second tank having a second bottom outlet; 
said decanter being a singular decanter integrally incorporating a divider to form within said decanter said first tank and said second tank; 
a base having a drain tube; 
a dispenser nozzle assembly including a first dispenser nozzle and a second dispenser nozzle;
a first tube connected between the first bottom outlet, a first pinch valve, and a said first dispenser nozzle; 
a first auxiliary drain tube connected to the first pinch valve with the first auxiliary drain tube inserted into the drain tube; 
a second tube connected between the second bottom outlet, a second pinch valve, and a said second dispenser nozzle; 
a second auxiliary drain tube connected to the second pinch valve with the second auxiliary drain tube inserted into the drain tube; 
a rinse tube; and 
2a rinse spray head for delivering rinse water into the first tank through the first top, out through the first bottom outlet, through the first tube, the first pinch valve, the first drain tube, and the drain line; 

said decanter further comprising a swivel assembly between the container and the base for rotating the container relative to the base; 
wherein said first pinch valve is opened after the rinse spray head has delivered rinse water, and said first pinch valve is closed after the rinse water has been emptied from the first tank of the container, the second pinch valve is opened after the rinse spray head has delivered rinse water, and wherein said second pinch valve is closed after the rinse water has been emptied from the second tank of the container; 
said decanter including said base mounting a lower base support, [[a]] the dispenser nozzle assembly provided in conjunction with the lower base support, said swivel assembly mounting said lower base support for pivotal movement, relative to said base, thereby allowing said decanter to pivot upon its base when disposing its various compartments for acceptance of a brewed beverage during a brewing cycle.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 21-25 are allowed. 

The invention as claimed is not obvious over the prior art nor the closes prior art of Cvitkovich, Ford, Anson and Mathis.


For instance, regarding claim 21, while it may be apparent that Cvitkovich discloses “a multiple compartment decanter for tank brewer …comprising: 
a decanter incorporating a container having a first top and a first tank (element 18, see column 1, lines 45-46, fig. 3; first and second tops, the separate entrances to the compartments, can be seen in fig. 2) for receiving a first brewed beverage through the first top, the first tank having a first bottom outlet (22), and a second top and a second tank (20) for receiving a second brewed beverage through the second top, the second tank having a second 10bottom outlet (24); and
said decanter being a singular decanter integrally incorporating a divider to form within said decanter said first tank and said second tank (fig. 3),

Cvitkovich is primarily focused on the dual-compartment decanter itself and does not teach the drainage assembly and other elements.  For instance, Cvitkovich does not further disclose 
“a base having a drain tube; 
a dispenser nozzle assembly including a first dispenser nozzle and a second dispenser nozzle;

a said first dispenser nozzle; 
a first auxiliary drain tube connected to the first pinch valve with the first auxiliary drain tube inserted into the drain tube; 
a second tube connected between the second bottom outlet, a second pinch valve, and a said second dispenser nozzle;  
20a second auxiliary drain tube connected to the second pinch valve with the second auxiliary drain tube inserted into the drain tube; a rinse tube; and 
a rinse spray head for delivering rinse water into the first tank through the first top, out through the first bottom outlet, through the first tube, the first pinch 25valve, the first drain tube, and the drain line; 
wherein said rinse tube is adapted for delivering rinse water into the second tank through the second top through a second spray head, out through the second bottom outlet, through the second tube, the second pinch valve, the said auxiliary drain tube, and the drain tube;  
30said decanter further comprising a swivel assembly between the container and the base for rotating the container relative to the base;  Newco Enterprises, Inc./If 15 D.N. 8221 Cont. Pat. App. 
November 19, 2018wherein said first pinch valve is opened after the rinse spray head has delivered rinse water, and said first pinch valve is closed after the rinse water has been emptied from the first tank of the container, the second pinch valve is opened after the rinse spray head has delivered rinse water, and wherein said 5second pinch valve is closed after the rinse water has been emptied from the second tank of the container; 
the dispenser nozzle assembly provided in conjunction with the lower base support, said swivel assembly mounting said lower base support for pivotal movement, 10relative to said base, thereby allowing said decanter to pivot upon its base when disposing its various compartments for acceptance of a brewed beverage during a brewing cycle. 
Other references may teach some of the elements, such as regarding the rinsing and draining, Ford teaches 
a first tube connected (86) between the first bottom outlet, a first pinch valve (90), 15and a first dispenser nozzle (87); 
a first auxiliary drain (91) tube connected to the first pinch valve with the first auxiliary drain tube inserted into the drain tube; 
a second tube (88) connected between the second bottom outlet, a second pinch valve (92), and a second dispenser nozzle (89);  
a second auxiliary drain (93) tube connected to the second pinch valve with the second auxiliary drain tube inserted into the drain tube; a rinse tube
a rinse spray (114) head for delivering rinse water into the first tank (24, column 6 lines 30-39) through the first top (78), out through the first bottom outlet, through the first tube, the first pinch 25valve, the first drain tube (Ford fig. 3), 
wherein said rinse tube is adapted for delivering rinse water into the second tank (26; column 6 lines 30-39; rinsing cycle) through the second top (80) through a second spray head, out through the second bottom outlet, through the second tube, the second pinch valve, the said auxiliary drain tube … and even 
(90) is opened after the rinse spray head has delivered rinse water, and said first pinch valve is closed after the rinse water has been emptied from the first tank of the container, the second pinch valve (92) is opened after the rinse spray head has delivered rinse water, and wherein said 5second pinch valve is closed after the rinse water has been emptied from the second tank of the container (column 6, lines 40-67);

As well, of course, there is advantage to all these elements separately, the advantage to all these things, the rinsing and the draining mechanisms, would be to perform cleaning cycles, rinsing and draining away the dirty water, in order to prepare the coffee/tea decanter for further use with other beverages/coffees.  Even
However, while Cvitkovich teaches the decanters, and Ford (and even Anson) teach the beginning of drain tubes, they does not fully teach how a combined drainage system would work with a  swivel system, as claimed.
It is noted, that while Mathis, teaches that swivel or pivoting is conventional within the art, generally (Mathis, as seen in fig. 5), the combination of the swivel would not be obvious to combine with the rinsing and draining of applicant’s invention (Applicant’s Remarks, p. 5 last paragraph through p. 6 first two paragraphs). in fact, there is no draining or outlet whatsoever in Mathis, making such a combination counterintuitive, and Applicant’s invention requires the positioning of the lower base support and the dispenser nozzle assembly attached to the drainage items to be configured to swivel so that each side has access to the rinsing spray head and that would not be obvious without inappropriate hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715